DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 03/22/2021.
Claims 1-9 and 11-20 are currently pending and have been examined.
Information Disclosure Statement
	All references disclosed in the IDS dated 03/22/2021 have been considered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. In light of the amendments to independent Claims 1, 11, and 20, Examiner concludes that these claims recite eligible subject matter.  In light of the amendments to the claims, the previous claim objections and rejections under 112(a) are withdrawn.  The claims embody eligible subject matter because the additional elements use the recited abstract ideas in a sufficiently transformative manner, as discussed in the Final Rejection dated 10/09/2020.  None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of independent Claims 1, 11, and 20.  In particular, the prior art of record, individually or in combination, fails to teach or suggest the following limitation:  “obtaining an expected reward for a passenger-seeking ride-sourcing vehicle to move from zone A to each neighboring zone of the zone A within one of the plurality of time segments based on the aggregated historical 
The prior art references most closely resembling Applicant’s claimed invention are as follows:
	Levi (PGPub 20180336653), which discloses a system for managing service providers (such as drivers providing on-demand transportation services) based on gathered data.  The disclosure contemplates gathered data including various pieces of historical data, said data also subdivided by the discrete area within a larger region to which the gathered data applies.  Several ways in which service providers are managed are determined based on comparison between gathered data for a discrete area compared against similar data for neighboring areas.  This system includes a networked computing platform which communicates with the individual pieces of the system, as well as plans and controls communication and management operations.
	Mazetti et al (PGPub 20180260778), which discloses a system for management of operations for an automated vehicle, particularly for the purpose of vending goods.  The disclosure contemplates managing operations based on estimated profitability in a discrete region, further subdivided by time period.  Said estimated profitability calculations are based on historically gathered data.  The system causes the automated vehicle to move to different areas at different times in order to optimize the vehicle’s earnings.  

However, none of these references teach or suggest the specific series of logical operations recited in independent Claims 1, 11, and 20.  The remaining prior art of record does not remedy the deficiencies found in the cited prior art.  Furthermore, neither the prior art, the nature of the problem, nor the knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to make the entire claim obvious.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628